Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10579285B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in the patent is narrower than the claim language in the application’s claim. Therefore the patent claim anticipates the application claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US5596709A) in view of Cochran et al. (US 20040024961 A1).

Bond discloses:
1. A computer-implemented method for correcting untrusted data, the method comprising: 

monitoring, by a processor, a primary storage (fig 1: 121-124) for one or more errors on the primary storage; (col 6, ln 47-57: When a storage unit failure is detected)

identifying an error (col 6, ln 60-65: checks…for the desired data at step 602) on the primary storage; and (col 6, ln 47-57: When a storage unit failure is detected; col 6, ln 45-50: When a storage unit failure is detected, the system begins operating in failure mode. The failure of a storage unit means failure to function, i.e., to access data. Such a failure is not necessarily caused by a breakdown of the unit itself.) 

However, Bond does not explicitly disclose, while Cochran teaches:
untrusted data (par 10: a primary data object, such as a file or database....the primary data object becomes corrupted)
a data set is an untrusted data set
untrusted data set
writing a corresponding uncompromised version of the data set from a secondary storage over the untrusted data set on the primary storage. (par 10: first sentence)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine recovering data of Bond with disaster-recovery-capable mass-storage-device systems of Cochran. One of ordinary skill in the art would have been motivated to do so in order to resolve the issue of the performance of a high-availability system impacted by the significant overhead in time. (Cochran: par 15)

Modified Bond discloses:
2. The method of claim 1, wherein identifying the error that indicates that the data set on the primary storage is the untrusted data set includes: 
performing a consistency check operation on the primary storage; and (col 6, ln 47-57)
determining, in response to performing the consistency check, the presence of failure in the primary storage. (col 6, ln 47-57: When a storage unit failure is detected)
However, Bond does not explicitly disclose, while Cochran teaches:
pinned data (par 10: the primary data object becomes corrupted)

3. The method of claim 1, the method further comprising: 
(fig 2: block address 202 of a block of data on the storage unit) matches an error token identifying the error (a status bit 203 indicating whether or not the data needs to be recovered when operating in failure mode). (fig 2: a status map entry 201 where data in block address 202 has the status bit 203 indicating the data needs to be recovered (status = 0), e.g., block address 135 in entry 201; fig 6: 605; col 7, ln 1-6: If the data resides on a failed storage unit, the controller checks the status map entry 201 in status map 106 for the location in storage of the desired data at step 605. The status map entry will indicate whether the data has been recovered, i.e., whether it has been reconstructed by exclusive-ORing and stored; fig 2: 203) [examiner’s note: A token is an identification symbol that uniquely identifies data. Therefore, block address 202 of a block of data on the storage unit in fig 2 uniquely identifies an issued write data. The status bit 203 indicating data needs to be recovered identifies an error. Determining an issued write command token matches an error token is a status map entry 201 where data in block address 202 has the status bit 203 indicating the data needs to be recovered (status = 0), e.g.,  block address 135 in entry 201 in fig 2.]
However, Bond does not explicitly disclose, while Cochran teaches:
untrusted data set

4. The method of claim 3, the method further comprising: returning, in response to identifying the error on the primary storage, the error token. (col 2, ln 56-57: If a storage unit fails, the storage management mechanism is placed in a failure operating mode.)

5. The method of claim 3, the method further comprising: locking, in response to determining that the issued write command token and the error token match, the data on the primary storage. (fig 2: 203 status = 0; fig 6: 605: NO, 610, 611)
However, Bond does not explicitly disclose, while Cochran teaches:
untrusted data set


However, Bond does not explicitly disclose, while Cochran teaches:
untrusted data set

Claim(s) 9-14 is/are rejected as being the product implemented by the method of claim(s) 1-6, and is/are rejected on the same grounds.

Claim(s) 15-20 is/are rejected as being the system implemented by the method of claim(s) 1-6, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 101.

Response to Remarks
Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “the errors identified in Bond relate to problems with the physical drive itself (e.g., breakdown of the drive, a powered off drive, a disconnected drive, etc.). Because these errors are related to the physical storage unit, and not the data itself, the proposed combination of Cochran simply would not work.” However, the examiner respectfully disagrees. Bond discloses “When a storage unit failure is detected, the system begins operating in failure mode. The failure of a storage unit means failure to function, i.e., to access data. Such a failure is not necessarily caused by a breakdown of the unit itself” in col 6, ln 45-50. Thus, Bond’s storage unit failure is unable to access data. Bond also discloses such a failure of a storage unit is NOT definitely caused by a breakdown of the unit itself. For example, data might become inaccessible due to inconsistency between the meta-data and data caused by a massive system crash. 

The Remarks state, “even if the status map were to teach or suggest one of these tokens, which it does not, it clearly does not teach or suggest both tokens. Furthermore, nothing in Bond describes “determining ... that an issued write command token matches an error token identifying the error,” as claimed in claim 3. Regardless of which token the Examiner maps the status map to, there is no description in Bond of then comparing the status map to another object to determine whether they match.” However, the examiner respectfully disagrees. A token is an identification symbol that uniquely identifies data. Bond’s “Status map 106 is shown in detail in FIG. 2. It contains a separate table of status map entries for each storage unit. Each status map entry 201 contains the location 202 of a block of data on the storage unit, a status bit 203 indicating whether or not the data needs to be recovered when operating in failure mode, and the location of the corresponding parity block 204” in col 5, ln 14-20. Therefore, block address 202 of a block of data on the storage unit in fig 2 uniquely identifies an issued write data. The status bit 203 indicating data needs to be recovered identifies an error. Determining an issued write command token matches an error token is a status map entry 201 where data in block address 202 has the status bit 203 indicating the data needs to be recovered (status = 0), e.g.,  block address 135 in entry 201 in fig 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/             Primary Examiner, Art Unit 2113